Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Status
Claims 1-4 and 6-16 are pending. Claim 5 has been canceled. Claims 1 and 11 have been amended. Claims 11-15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II and RGDPC. Claims 1-4, 6-10 and 16 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claims 11-15 objected to because of the following informalities: Claim 11 should be rewritten to recite “A coated solid support”. Claim 12 should be rewritten to recite “A The coated solid support”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 11-14 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 11 recites “…….and wherein the carrier protein is an albumin or a protein derived from albumin”. The metes and bounds of the claim are indefinite. One of ordinary skill in the art would not know which proteins are encompassed by the claimed “protein derived from albumin”.
Claims 12-15 which depend from claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 11.
	
Claim Rejections - 35 USC § 102
The rejection of claims 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Amkraut et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 11-15 under 35 U.S.C. 103 as being unpatentable over Amkraut et al. in view of Schmaier et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This is a new rejection.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amkraut et al. (WO 94/18955) in view of Chen et al. (Mol Imaging. 2009 ; 8(2): 65–73).
With respect to claims 11-12, Amkraut et al. teach a composition comprising a carrier particle composed of a material which resists proteolytic degradation and which is sufficiently small to be absorbed by a mammalian enterocyte, attached to a binding moiety which binds specifically to a target molecule present on the surface of a mammalian enterocyte, the target molecule being an endocytosis or phagocytosis-promoting receptor (claim 1), wherein the binding moiety is attached to the carrier particle by non-covalent binding (claim 7), and wherein the binding moiety comprises an oligopeptide containing the sequence RGD (claim 9).
Amkraut et al. do not teach the carrier protein is albumin.
Chen et al. teach that to attenuate enzymatic degradation, RGD peptides have been conjugated to PEG, which however results in decreased binding affinity, and further evaluating the feasibility of using RGD-human serum albumin (HSA) conjugates (page 2, 3rd para). Thus, Chen et al. teach that HSA conjugates attenuate enzymatic degradation.
Chen et al. further teach that HSA has been used as a carrier for drug delivery, with several of them already approved by the Food and Drug Administration (page 2, 3rd para).

It would have been obvious to use HSA as the carrier in the invention of Amkraut et al. because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill in the art would have reasonably expected HSA-RGD peptides conjugates to resist proteolytic degradation because Chen et al. teach that HSA conjugates attenuate enzymatic degradation and further teach that HSA has been used as a carrier for drug delivery, and Amkraut et al. teach carrier-RGD conjugates.
With respect to claim 13, Amkraut et al. teach that the particulate drug carrier particles include at least one binding moiety, and will frequently include 2 or more binding moieties (page 13, lines 23-28).
With respect to claim 14, the MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, the amount of the carrier proteins on the surface of the coated solid support depends upon the initial amount of carrier proteins used.
With respect to claim 15, Amkraut et al. teach that the binding moiety comprises an oligopeptide containing the sequence RGD (claim 9).

This is a new rejection.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amkraut et al. (WO 94/18955) in view of Chen et al. (Mol Imaging. 2009 ; 8(2): 65–73) as applied to claims 11-15 above, and further in view of Schmaier et al. (US 6544750).
This rejection applies to the elected species.
The teachings of Amkraut et al. and Chen et al. with respect to claims 11-15 have been discussed above.
Amkraut et al. further teach that the binding moiety comprises an adhesion molecule or a mimic or a fragment (claim 8).
Amkraut et al. and Chen et al. do not teach the elected species (i.e. RGDPC).
Schmaier et al. teach various adhesion molecules including RGDPC (Fig. 5; Tables IV-VI).
It would have been obvious to use the adhesion molecule of Schmaier et al. as the adhesion molecule in the invention obvious over Amkraut et al. and Chen et al. because it is obvious to substitute equivalents known for the same purpose (see MPEP 2144.06).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658